Citation Nr: 1755988	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for sacroiliitis pain, claimed as sacroiliitis joint strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel




INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from February 1986 through February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying, among other issues, the claim currently on appeal.  

The Veteran filed a claim for service connection sacroiliitis (SI) joint pain in April 2010.  The Board decision issued in April 2015 was remanded by the Court of Appeals for Veterans' Claims (CAVC) due to reliance on an insufficient VA examination.  The Board remanded the claim currently on appeal again in February and December 2016.  The December 2016 Board decision also denied the claim of entitlement to service connection for a left ankle strain.  As such, this issue is no longer on appeal before the Board.  


FINDING OF FACT

The Veteran's complaint of SI joint pain does not present with an identifiable current disability separate and distinct from the Veteran's already service-connected myofascial lumbar pain (rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237).


CONCLUSION OF LAW

The criteria for establishing service connection for a sacroiliitis joint disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5103 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.03, 3.304 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection 

The Veteran contends that he is entitled to service connection for a SI joint strain disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a SI joint strain disability that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service connected disability.  As such, the claim of entitlement to service connection for a SI joint strain disability is not warranted. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby. 38 U.S.C. §§ 1110 and 1131 (2012); 38 C.F.R. § 3.303(a) (2017). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. 

 Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records show that in 2002 while in service the Veteran was involved in a motor vehicle accident (MVA).  Subsequent to the MVA the Veteran was treated for SI joint strain in August 2003, October 2003, January 2004 and May 2004.  He received steroid injections to these joints in August 2003.  

In connection to this accident the Veteran filed multiple service connection claims, which were granted for compensation; amongst them, claims for myofascial cervical and lumbar pain both service-connected at 10 percent since March 2006.  These claims are not appealed. 

In November 2010 the Veteran underwent a VA examination.  The examiner reviewed the Veteran's file and personally evaluated the Veteran.  The examiner noted that the Veteran was claiming bilateral SI joint pain and diagnosed bilateral sacroiliitis based on tenderness of the joint and positive Fabere's test.  The examiner concluded that the current SI joint pain began after a MVA 25 years ago, and that it was more likely than not related to activities of daily living, aging and a predisposition for developing SI joint problems.  

In November 2015, CAVC issued a Joint Motion for Partial Remand.  The November 2010 VA examination was determined to be based on factual inconsistency and vagueness.  Specifically, the examiner incorrectly assessed the MVA as 25 years past when it had been only 8 years.  In addition, the examiner did not define what was meant by a "predisposition for SI joint problems". 

In March 2016 the Veteran was afforded another VA examination.  This examiner reviewed the entire record and examined the Veteran.  The examiner noted that the SI joint was immovable, and therefore, cannot be strained.  In fact, the examiner explained in subsequent addendum statements dated February 2017 and June 2017 that the Veteran's symptoms of pain and tenderness, such as noted in the 2010 VA examination, were attributable to the (service-connected) lumbar strain.  The examiner further explained that there was no evidence of sacroiliitis or degenerative disease in the SI joint in the 2009 x-ray or during the personal examination from the November 2010 examination or the current examination; therefore, there was no competent evidence to diagnose a SI condition. 

While both examiners are competent to give an opinion, as they both are medically trained professionals who reviewed the files and evaluated the Veteran, the March 2016 examiner is given more weight due to internal consistency and consistency with other evidence.  Specifically, as noted above, the November 2010 examiner had an inaccurate recitation of the facts; furthermore, he based the SI diagnosis purely on Veteran's lay statements and tenderness at the joint site.  While the Veteran is certainly competent to testify to matters such as pain, the subsequent examiner's opinion is more credible and probative given that the examiner explained the absence of signs in the 2009 x-ray and the in person examinations.  In addition, the examiner addressed that the pain the Veteran was experiencing was a symptom of another already service connected disability. 

Therefore, there is no evidence of a current lumbar spine disability in addition to that for which service connection has already been established.  The March 2016 examiner notes the Veteran's reports of pain but does not diagnose any additional disability; moreover, the examiner clearly explained in the February and June 2017 addendum statements that any pain is attributable to the service connected back condition.  While there is a note of sacroiliitis in the November 2010 VA examination report, subsequent evaluation and opinions clearly refute the finding of any spinal disability separate and distinct for that which is already service-connected.  

The Board acknowledges the Veteran's lay statements regarding onset of back, neck and ankle pain and the chronic symptoms thereafter.  We considered your statement that, despite the SI condition not being shown in treatment records as claimed, it is not a bar to service connection.  Additionally, you stated the objective evidence supports this disability, or the record would at least be in equipoise.  However, while the Veteran is competent to describe pain and where it is experienced, the record lacks any credible and competent statements on SI joint pain or strain separate and distinct from lumbar pain.  The evidence fails to demonstrate that the Veteran has the requisite training or expertise to offer a medical opinion as complex as diagnosing himself with an additional disability of the spine above and beyond that for which service connection has already been established.  The March 2016 VA examiner, however, does have the requisite training and expertise to offer such a medical opinion, and in this case, opined that there was no separate and distinct disability.  A full rationale was provided in support of this opinion.  

As there is no competent evidence of a current SI joint disability due to an injury, disease, or event in service that is separate and distinct from the already service-connected , there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the lack of evidence of a current SI joint disability, the Board finds that a preponderance of the evidence is against the finding of service connection for a SI joint impairment.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a SI joint strain is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


